Case 2:21-cv-00031-BJR Document 11-1 Filed 01/12/21 Page 1 of 4




                   EXHIBIT A
Parler Free Speech Social Network                         https://web.archive.org/web/20210101190507if_/https://parler.com/auth/...
                          Case 2:21-cv-00031-BJR Document 11-1 Filed 01/12/21 Page 2 of 4




1 of 3                                                                                                         1/11/2021, 8:03 AM
Parler Free Speech Social Network                         https://web.archive.org/web/20210101190507if_/https://parler.com/auth/...
                          Case 2:21-cv-00031-BJR Document 11-1 Filed 01/12/21 Page 3 of 4




2 of 3                                                                                                         1/11/2021, 8:03 AM
Parler Free Speech Social Network                         https://web.archive.org/web/20210101190507if_/https://parler.com/auth/...
                          Case 2:21-cv-00031-BJR Document 11-1 Filed 01/12/21 Page 4 of 4




3 of 3                                                                                                         1/11/2021, 8:03 AM
